Exhibit 10.2
 
For Immediate Release
 
Omagine LLC Shareholder Agreement is Signed
 
NEW YORK, May 31, 2011 – Omagine, Inc. (OTCBB: OMAG) today announced that
Omagine, Inc. (the “Company”) and three other investors (the “New Shareholders”)
have signed a shareholder agreement with respect to Omagine LLC (the
“Shareholder Agreement”). Prior to the signing of the Shareholder Agreement
Omagine LLC was a wholly owned subsidiary of the Company.
 
Omagine LLC was formed in the Sultanate of Oman by the Company to develop, own
and operate the Omagine Project which is estimated to cost approximately $2.5
billion to develop and construct. The New Shareholders are (i) the office of
Royal Court Affairs, (ii) Consolidated Contracting Company S.A. and (iii)
Consolidated Contractors Co. Oman LLC.
 
“We are tremendously pleased with the recent signing of the Omagine LLC
Shareholder Agreement and we are extremely proud to have such highly effective
and strategic shareholders to guide the success of our Omagine LLC subsidiary”
said the Company’s president, Frank J. Drohan.
 
Drohan continued, “The Company’s Board of Directors and the New Shareholders in
our Omagine LLC subsidiary look forward to signing the Development Agreement
with the Government of Oman and to beginning the development of the Omagine
Project.“
 
Pursuant to the Shareholder Agreement, the Company’s 100% ownership of its
Omagine LLC subsidiary will be reduced to 60% and the Company and the New
Shareholders will invest approximately $70 million U.S. dollars into Omagine
LLC.
 
The ownership of Omagine LLC is now as follows:
 

 Omagine, Inc.     60 %  Royal Court      25 %  CCC-Panama     10 %  CCC-Oman  
  5 %

 
About the Omagine Project.
 
The Omagine Project is planned to be developed by Omagine LLC on approximately
245 acres of beachfront land facing the Gulf of Oman just west of Oman’s capital
city of Muscat and near Muscat International Airport. The Omagine Project is
planned to integrate cultural, educational, entertainment and residential
components, including tourism, retail, entertainment, hotels and commercial
components plus approximately two thousand residences.
 
About the office of Royal Court Affairs.
 
The office of Royal Court Affairs is an Omani organization representing the
interests of His Majesty; Sultan Qaboos bin Said, the Sultan of Oman.
 
About Consolidated Contractors.
 
Consolidated Contractors Group S.A.L. (Holding Company), (“CCG”) is a Lebanese
multi-national company headquartered in Athens, Greece. In 2010 CCG had five and
one-half (5.5) billion dollars in annual revenue, one hundred twenty thousand
(120,000) employees worldwide, and operating subsidiaries in, among other
places, every country in the Middle East. Consolidated Contracting Company S.A.
(“CCC-Panama”) is a wholly owned subsidiary of CCG and is its investment arm.
Consolidated Contractors Co. Oman LLC, (“CCC-Oman”) is an Omani limited
liability construction company and is CCG’s operating subsidiary in Oman.
 
 
 
1

--------------------------------------------------------------------------------

 
 
About Omagine, Inc.
 
Omagine, Inc. (the “Company”) is a holding company which conducts all its
real-estate development, tourism and entertainment business activities through
its 60% owned subsidiary Omagine LLC or its 100% owned subsidiary Journey of
Light, Inc. The Company is focused on real-estate, entertainment and hospitality
development opportunities in the Middle East and North Africa (“MENA”) region
which is one of the fastest growing tourist destinations in the world.
Governments in the MENA Region are seeking to diversify their economies through
projects that create employment and tourist destinations. It is the Company’s
opinion that this governmental strategic vision combined with the enormous
financial resources in the MENA region will continue to present superb
development opportunities.
 
For all the Company’s investor relations needs, investors are asked to visit
Omagine’s IR Hub at http://agoracom.com/ir/omagine which provides an open
discussion platform for investors and other participants. Investors may e-mail
correspondence to OMAG@agoracom.com where they can also request to be added to
the investor e-mail list in order to receive all future press releases and
updates in real time. Investors or interested parties may also visit Omagine’s
website at www.omagine.com.
 
This press release may contain forward-looking statements within the meaning of
the Private Securities Litigation Reform Act of 1995. The risks and
uncertainties that may affect the operations, performance development and
results of Omagine, Inc.’s business are detailed in the Company's SEC reports.
The Company urges investors to read the SEC Reports and cautions that future
events rarely develop exactly as forecast, and the best estimates routinely
require adjustment.


 
Contact:
 
Omagine, Inc.
Corporate Inquiries
Charles P. Kuczynski, Vice-President
(212) 563-4141
ckuczynski@omagine.com
 
 
2